Hammond, J.
Even if it be assumed in behalf of the plaintiff that there was negligence of the defendant, still there is one fatal defect in each case. She has failed to show that the deceased was in the exercise of due care. From the time he began to ascend the ladder which led to the skylight in the roof until, about ten minutes later, he was seen by the witness Long “ squirming ” around upon the roof with his hands over the *569defendant’s wires, nothing is known of the care he exercised in his movements. No one saw him or heard him, nor is there any circumstance shown which throws the slightest light as to his care for himself during that interval. The manner in which the accident occurred is purely a matter of conjecture. The case is clearly distinguishable in this respect from Saures v. Stevens Manuf. Co. 196 Mass. 543, and other similar cases cited by the plaintiff, and must stand in the class of which Brodie v. Rockport Granite Co. 197 Mass. 147, is a type.
In each case the entry must be

Judgment for the defendant.